DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Response to Amendment
The amendment filed July 13, 2022 has been entered.  Claim 1 has been amended.  Claim 2 is canceled.  Claim 13 is withdrawn.  Currently, claims 1, 3-12 and 14-15 are pending for examination.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive, based on a new interpretation of the applied references.
Applicant has amended claim 1 to now specify that the guiding device at the first component is for “guiding the force transmission device within an entire transitional range between one end of the working range and the release position”.  Slater et al. (US Pat 5,507,297), the primary reference in a first 35 U.S.C. 103 rejection of claim 1, discloses a guiding device 22 attached to the first component 74, for guiding the force transmission device 28 within an entire transitional range between one end of the working range and the release position, the working range and release position defined in the remainder of the claim and identified in the rejection below.  
Michelson (US Pat 5,009,661), the primary reference in a second 35 U.S.C. 103 rejection of claim 1,  also discloses a guiding device 24 attached to the first component 10, for guiding the force transmission device 46 within an entire transitional range between one end of the working range and the release position, the working range and release position defined in the remainder of the claim and identified in the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first component, first component step, second component, second component step, coupling device, force transmission device, guiding device in claims 1, 3-12 and 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (US Pat 5,507,297) in view of Motai (US PG Pub 2016/0120595).
Regarding claims 1, 3-4, 14, Slater et al. discloses a handling device for the formation of a disassemblable medical instrument (fig. 2), having: a first component 74, a second component 72 configured to be moved relative to the first component (col. 4, lines 51-55); a coupling device 60 on the second component, wherein the coupling device is designed and arranged in order to be coupled to a corresponding coupling device 27 at the proximal end of a force transmission device 28 within a working range of positions of the second component and in order not to be coupled to a corresponding coupling device 27 at the proximal end of a force transmission device 28 in a release position of the second component (E.N. release position is when the first component 74 is released relative to the second component 72, and the unlatching rod 89 has been moved against the coupling device 60 to disengage the coupling device 60 from the corresponding coupling device 27); a guiding device 22 at the first component (fig. 1) for guiding the force transmission device 28 within an entire transitional range between one end of the working range and the release position (col. 4, lines 42-56, 60-65).  Slater et al. does not expressly disclose the first component having a first component step; and the second component having a second component step corresponding to the first component step, and the second component step configured to rest against the first component step to form a mechanical stop thereby defining a release position by positive engagement of the first component step and the second component step.  Motai teaches an analogous device comprising a first component 41 and second component 52 (fig. 1), the first component having a first component step 57 and the second component having a second component step 58 (fig. 10) corresponding to the first component step ([0081-0082]), and the second component step configured to rest against the first component step to form a mechanical stop (see hooked ends of 57, 58 of fig. 10) thereby defining a release position by positive engagement of the first component step and the second component step (see annotated fig. 10 below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slater et al. to include the first component step on the first component and the second component step on the second component such that the second component step was configured to rest against the first component step to form a mechanical stop (hooked ends 57, 58) thereby defining a release position where the first component 41 and second component 52 are also not engaged as taught by Motai in order to reduce the possibility of the first component and second component inadvertently moving relative to each other ([0067], [0102]) as the force transmission device 28 and corresponding coupling device 27 are being disengaged. 
    PNG
    media_image1.png
    476
    600
    media_image1.png
    Greyscale

Regarding claims 5, 8, 10-11, Slater et al. discloses the sliding surface is arranged at one edge of a web 44 on the first component and has the form of a segment of a lateral surface of a circular cylinder (fig. 2).
Regarding claim 9, Slater et al. discloses wherein the coupling device is designed for coupling to a spherical corresponding coupling device 27 at the proximal end of a force transmission device 28.
Regarding claim 12, Slater et al. discloses a handling device according to claim 1; a shank 20, the proximal end of which is connected to or can be connected mechanically in a releasable manner to the handling device (col. 4, lines 42-44); a force transmission device 28 having a coupling device 27, corresponding to the coupling device 60 on the second component 72, at the proximal end of the force transmission device.  
Regarding claim 15, Slater et al. discloses a first extreme position (“members 34, 36 can be… closed” col. 4, lines 36-38) and a second extreme position (“members 34, 36 can be opened” col. 4, lines 36-38).  Slater et al. does not emphasize that the movement of the actuating means 70 must be fully distanced apart or fully brought together to be able to achieve the two extreme positions, suggesting the device is more similar to that of the scissors, where there are a plurality of working range positions between the two extreme positions depending on how spaced apart the first component 74 is relative to the second component 72.  Figure 1 describes arrows 17 suggesting the movement of members 34, 36 transitioning from an open position to a closed position, where the Office interprets there being a range of a plurality of working positions where the device would be operable.

Claims 1, 3-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US Pat 5,009,661) in view of Motai (US PG Pub 2016/0120595).
Regarding claims 1, 3-4, 14, Michelson discloses a handling device for the formation of a disassemblable medical instrument (fig. 1), having: a first component 10, a second component 12 configured to be moved relative to the first component (col. 3, lines 43-49); a coupling device 42 on the second component, wherein the coupling device is designed and arranged in order to be coupled to a corresponding coupling device 34 at the proximal end of a force transmission device 46 within a working range of positions of the second component and in order not to be coupled to a corresponding coupling device 27 at the proximal end of a force transmission device 28 in a release position of the second component (col. 4, lines 3-33); a guiding device 24 at the first component (fig. 2) for guiding the force transmission device 46 within an entire transitional range between one end of the working range and the release position (col. 4, lines 3-33).  Michelson does not expressly disclose the first component having a first component step; and the second component having a second component step corresponding to the first component step, and the second component step configured to rest against the first component step to form a mechanical stop thereby defining a release position by positive engagement of the first component step and the second component step.  Motai teaches an analogous device comprising a first component 41 and second component 52 (fig. 1), the first component having a first component step 57 and the second component having a second component step 58 (fig. 10) corresponding to the first component step ([0081-0082]), and the second component step configured to rest against the first component step to form a mechanical stop (see hooked ends of 57, 58 of fig. 10) thereby defining a release position by positive engagement of the first component step and the second component step (see annotated fig. 10 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelson to include the first component step on the first component and the second component step on the second component such that the second component step was configured to rest against the first component step to form a mechanical stop (hooked ends 57, 58) thereby defining a release position where the first component 41 and second component 52 are also not engaged as taught by Motai in order to reduce the possibility of the first component and second component inadvertently moving relative to each other ([0067], [0102]).
Regarding claim 5, Michelson discloses wherein a sliding surface is arranged at one end of a web on the first component 10 (figs. 1-2).
Regarding claims 6-7, Michelson discloses wherein the second component 12 has a slot (fig. 2) in which the web on the first component is arranged.
Regarding claim 15, Michelson (US Pat 5,009,661) discloses a first and second extreme positions where jaw members 48 and 56 are close together or fully distanced apart, and does not emphasize that the first and second components 10, 12 must be fully brought together or fully distanced apart to achieve the first and second extreme positions, suggesting a range of plurality of working positions where the device would be operable when the first and second components 10, 12 were positioned any distance between fully brought together or fully distanced apart.  Furthermore, if there was tissue between jaw members, they would not be able to achieve the first or second extreme position but still be operable and first and second components corresponding to the jaw members would not be positioned in the first or second extreme position but would still be in a position that was operable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792